Citation Nr: 1341269	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-30 993	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected low back disability. 

2.  Entitlement to service connection for residuals of a cold injury to the hands to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2013, the Veteran testified at a video-hearing before the undersigned and a transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for bilateral plantar fasciitis, the Veteran testified he had observable symptoms of this disability in-service and since that time.  However, no VA examiner nor any other healthcare professional has provided VA an opinion as to this theory of entitlement.  The focus had been on the contention that the service connected back disability caused the currently claimed bilateral foot disability.  Therefore, the Board finds that a remand to obtain such as opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002).

With respect to the residuals of a cold injury to include peripheral neuropathy, the  record shows that in May 1993 the Veteran filed a timely notice of disagreement to the January 1993 rating decision that denied this service connection claim.  No further action was taken by the RO as to this matter.  Therefore, the Board finds that it must be remanded for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Issue a statement of the case with respect to the Veteran's claims of service connection for residuals of a cold injury to the hands to include peripheral neuropathy.  If the Veteran files a timely substantive appeal as to this issue, it should be returned for review by the Board.

2.  Obtain an addendum to the June 2009 VA examination.  The claims folder should be made available to and reviewed by the opinion provider, who should respond to the following:

	a)  Assuming the veracity of the Veteran's contentions regarding foot complaints beginning in service, is it at least as likely as not that the Veteran's bilateral plantar fasciitis was incurred in service?

	b)  If it is assumed the Veteran's current contentions regarding foot complaints beginning in service are not credible, is it at least as likely as not the Veteran's bilateral plantar fasciitis was incurred in service?

	c)  Is it at least as likely as not the Veteran's service connected low back disability caused a permanent increase in severity of his bilateral plantar fasciitis?   

The reasons for the conclusions offered should be explained. 

If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

If the examiner cannot provide the requested opinions, he/she should explain why it cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the opinions because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be made so that the requested opinion can be furnished.  

4.  Then readjudicate the claim of service connection for bilateral plantar fasciitis.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

